JERRY E. SMITH, Circuit Judge,
dissenting:
The panel majority exhibits an appalling hostility to any hint of religion in public spaces. Moreover, it does so by means of a misguided attempt to apply the Supreme Court’s recent opinions in McCreary1 and Van Orden.2 The result is to enable a candidate for political office to alter the character and constitutionality of a longstanding, privately-owned memorial merely by invoking religion and making benign alterations to the monument’s appearance. The majority bases its indictment of the Mosher memorial not on any legislative resolution or official statement made at its dedication, but instead on the bare interpretation of its purpose by state judge John Devine nearly forty years into its existence.
This formerly unknown principle of constitutional law — which perhaps should be crowned the “Principle of Devine Intervention” — has serious doctrinal and practical consequences. First, it justifies the removal of a monument having a predominantly secular purpose, see McCreary, 125 S.Ct. at 2733, as long as any religious purpose arises during the course of the monument’s multi-decade lifetime. Second, it places in particular jeopardy those monuments that are most deserving of judicial protection because they have “stood apparently uncontested for ... generations” and are “unlikely to prove divisive” in the future. Van Orden, 125 S.Ct. at 2871 (Breyer, J., concurring). Because this result and reasoning reflect a fundamental misunderstanding of McCreary and Van Orden, I respectfully dissent.
I.
The panel majority opines that this is not the occasion to develop and apply the most “scholarly, historical, or convincing” approach to Establishment Clause jurisprudence. Irrespective of whether the majority is correct in that assertion, this case does present the occasion, for the first time in this circuit, to integrate McCreary and Van Orden into as coherent a framework as possible. Despite its desire to appear conflicted over the merits of the “objective observer” test, the majority proceeds to create an observer whose memory is short and whose antipathy to religion lacks any semblance of objectivity. Nothing in McCreary or Van Orden requires us to exercise the power of judicial review in such a censorial manner.
A.
The Lemontest remains the benchmark for reviewing the constitutionality of a *516monument on public property.3 The purpose prong of that test, as modified by McCreary, 125 S.Ct. at 2733,4 prohibits government from acting with the “ostensible and predominant purpose of advancing religion.” The Court held that we may consider the evolution of a monument when evaluating its purpose, id. at 2728, but emphatically rejected the counties’ position that purpose should derive solely from the most recent action taken with respect to a particular display:
[T]he world is not made brand new every morning, and the Counties are simply asking us to ignore perfectly probative evidence; they want an absentminded objective observer, not one presumed to be familiar with the history of the government’s actions and competent to learn what history has to show.
Id. at 2736-37. The objective observer is not easily persuaded that a newly-articulated purpose should displace a well-settled, original purpose, because “reasonable observers have reasonable memories,” id. at 2737, and “[n]o reasonable observer could swallow the claim that the Counties had cast off the objective so unmistakable in the earlier displays.” Id. at 2740.
In Van Orden, Justice Breyer, in the controlling opinion, considered the “basic purposes” of the religion clauses — in his view, preservation of religious liberty and tolerance, the prevention of social conflict that results from religious strife, and the separation of church and state — in discerning the effect of a monument on the community. See Van Orden, 125 S.Ct. at 2868, 2871 (Breyer, J., concurring). Justice Breyer examined the circumstances surrounding the placement of the Ten Commandments on the state capítol grounds and the physical setting of the monument and concluded that the state intended a moral, non-religious message to predominate. See id. at 2870 (Breyer, J., concurring).
Moreover, in Van Orden the fact that the monument had survived forty years without legal challenge was determinative:
[Tjhose 40 years suggest more strongly than can any set of formulaic tests that few individuals, whatever their system of beliefs, are likely to have understood the monument as amounting, in any significantly detrimental way, to a government effort to favor a particular religious sect, primarily to promote religion over nonreligion, to engage in any religious practice, to compel any religious practice, or to work deterrence of any religious belief.
Id. (Breyer, J., concurring) (internal quotations omitted). It follows that judicial removal of a longstanding monument would “lead the law to exhibit a hostility toward religion that has no place in our Establish*517ment Clause traditions ... [and] could thereby create the very kind of religiously based divisiveness that the Establishment Clause seeks to avoid.” Id. at 2871 (Breyer, J., concurring).
The net effect of McCreary’s predominance standard and Van Orden’s emphasis on the longevity of the challenged display is to create a presumption that secular monuments of early provenance are constitutional, even if they contain subordinate religious elements.5 If a monument lacks a “sectarian heritage,” McCreary, 125 S.Ct. at 2737 n. 14, the “objective observer” will be unmoved by an outlier’s insistence that the monument was, in fact, intended to promote religion.
The collective wisdom of the community over an extended period of time provides more reliable evidence of the purpose of a public display than do the musings of “the uninformed, the casual passerby, the heckler, or the reaction of a single individual.” Van Orden, 351 F.3d at 178. The appearance of religious themes in time-honored monuments, like the invocation of God in legislative session, at court arguments, or on our currency, is permissible official recognition of the place occupied by religion in the tapestry of our national culture.6
B.
Although the panel majority likely agrees with much of this analysis, it ultimately undermines the holdings of McCreary and Van Orden with two analytically dubious maneuvers that make its result possible. First, the majority asserts (without citation) that “a religious purpose cannot be hidden one way or the other” and is invalidating whether it arises early or late in a monument’s history. This is demonstrably false. Implicit in the notion that the state may not act with the predominant purpose of advancing religion is that it may act with the secondary purpose of advancing it.
A religious purpose appearing for the first time nearly forty years after the foundation of a monument can hardly classify as “predominant.” McCreary lends no support to the proposition that a newfound religious purpose automatically supersedes an original secular one. In McCreary the Court explicitly rejects that formulation:
If someone in the government hides religious motive so well that the objective observer, acquainted with the [history and implementation of the government’s action] cannot see it, then without something more the government does not make a divisive announcement that in itself amounts to taking religious sides .... [I]t suffices to wait and see whether such government action turns out to have (as it may even be likely to have) the illegitimate effect of advancing religion.
McCreary, 125 S.Ct. at 2735 (emphasis added).7 That is, if a monument has had a *518primarily secular history, the purpose inquiry ordinarily comes to an end; it suffices to see whether the monument “create[s] the ... kind of religiously based divisiveness that the Establishment Clause seeks to avoid.” Van Orden, 125 S.Ct. at 2871 (Breyer, J., concurring).
It is true, of course, that in McCreary the counties offered sectarian purposes for the first two versions of their Ten Commandments display, then created a third display with a secular purpose advanced only as a “litigating position.” McCreary, 125 S.Ct. at 2740. Surely, however, a different sequence of purposes (secular to religious) is not itself fatal, as long as secular purpose predominates over the course of the monument’s existence.
Perhaps aware of the obstacle posed by the predominance test to its rush to drive religious mention from public view, the panel majority proceeds to commit a more grievous error: It conveniently partitions the monument’s lifetime into three distinct time periods and finds that it is unconstitutional because religious purpose predominates during the third period. Doubtless, the McCreary Court analyzed the Kentucky monuments by considering three phases of their evolution, but it took all three phases into account when holding that religious purpose predominated. See id. This is only sensible, because religious purpose will always predominate if one restricts the search for purpose to the most suspect period of the monument’s history.
Likewise, if the McCreary Court had focused only on the third version of the Kentucky displays, it might have decided that case differently, because the state had recently offered legitimate secular purposes for its actions, such as educating the public about foundational documents that have influenced American law. See id. at 2739 & n. 18. Though there may come a point, in the lifetime of a public display, at which the original purpose is so obscured that more recent statements of purpose take precedence, the predominance test exercises an inertial effect, presuming the centrality of the original purpose, unless there is compelling contrary evidence.
C.
That evidence is lacking here. The panel majority ably explains why the Mosher memorial passed constitutional muster between 1956 and 1988: It is “clear and indisputable” that the Star of Hope Mission erected the monument as a tribute to Mosher’s life and beneficence, and it stood for thirty-two years without legal challenge. See Van Orden, 125 S.Ct. at 2870-71 (Breyer, J., concurring). During the memorial’s “second” stage, between 1988 and 1995, there was no religious aspect to the monument at all, because the Bible was voluntarily removed (or never replaced) by the Star of Hope after a challenge by a local atheist group.8 It is only during the “distinct third phase,” when Judge Devine restored and rededicated the monument, that the majority somehow ferrets out a “primarily religious purpose.”
If the majority is correct that Judge Devine and his cohorts attempted to “com-mandeerf ] the monument for religious purposes” long after it was installed as a *519private memorial, this is precisely the result that McCreary prohibits. Use of the monument as an instrument of a state judge’s political campaign should no more affect the reasonable observer’s evaluation of its predominant purpose than should the litigating position adopted by the Kentucky counties to defend the third version of their courthouse displays. See McCreary, 125 S.Ct. at 2740. Rather, the reasonable observer, placing the rededication ceremony in the context of the long history of the Mosher memorial, surely would conclude that the predominant purpose of the Mosher memorial in 1995 remained the same as it was in 1956: to honor the life of a Houston businessman and Christian philanthropist.
II.
Even assuming the validity of the panel majority’s partitioning strategy for discerning government purpose, it gravely errs in the application of its premises to the post-1995 history of the monument. Though the majority describes as “factually baseless” the claim that Judge Devine restored the monument primarily to honor Mosher, that claim is amply supported by the record.
Devine testified that he learned about Mosher in the early nineties when he first saw the memorial before becoming a judge. He has since spoken with surviving members of the Mosher family and personally knows Carloss Morris, one of the founding members of the Star of Hope Mission. His court reporter, Karen Friend, invited the Mosher family to the rededication. What first attracted Judge Devine to the monument was its “state of disrepair,” and he. vowed “to restore that monument to its old glory.”
If county officials can constitutionally allow a private group to erect a permanent memorial on public property, then surely a state official who works in county buildings may later take notice of the memorial’s decrepit condition and seek to repair it, even if the person honored is long dead. We have never before rejected an admittedly secular purpose as a sham merely because the state actor, while still a candidate for office, ran on a general platform of putting Christianity back into government.9 Rather, we have consistently recognized that “a purpose is no less secular simply because it is infused with a religious element.”10
The panel majority also fails to explain how the presence of Christian ministers at the rededication ceremony, and the lack of involvement of a museum curator, distinguish the 1995 memorial from its 1956 predecessor. The record reflects that ministers attended the original ceremony and that the gatherers said- prayers, neither of which fact suffices to negate a finding of predominant secular purpose, *520because prayer is an entirely appropriate component of a ceremony held in memory of the deceased.11
Nor did a museum curator participate in the monument’s installation, a fact that is unsurprising given that no decision with respect to its installation or refurbishment required the judgment of a • professional curator.12 Although the analogy of a “museum setting” can be helpful in resolving eases of this nature, “[w]e need not accept the State’s museum analogy in full measure” to find that the context of a display does not amount to an endorsement of religion.13 Because the primary secular purpose is honoring a member of the community, rather than presenting a thematic collection of historic or artistic artifacts, the absence of a curator is not especially probative. At any rate, neither of these facts supports the panel majority’s conclusion that the Mosher memorial somehow “morph[ed] into a religious symbol” between 1956 and 1995.
Additionally, in conducting its truncated purpose analysis the majority wholly ignores the fact that the monument entered a distinct fourth stage of its existence in 1997, when control over its operation and maintenance was returned to the Star of Hope Mission, whose members are intimately acquainted with its original purpose and with Mosher’s life. The fact that the Mission controlled the monument for six additional years between the end of Judge Devine’s supervision and the filing of this suit highlights the brevity of the time period that has given offense to the panel majority — a scant two out of forty-seven years. The majority’s hypothetical observer, so attentive to the sea-change in the monument’s purpose supposedly wrought by the 1995 rededication, certainly would not have missed the fact that the original donors resumed possession two years later, thus removing any conjured constitutional infirmity.
III.
Finally, we must consider whether the appearance, setting, and alteration of this particular display would cause religious purpose to predominate or to have the impermissible effect of advancing religion. The Star of Hope Mission, a private charitable organization dedicated to meeting the needs of Houston’s homeless population, conceived the monument as a memorial to Mosher, a considerable donor and supporter.14 Critical to this monument’s probable effect on the public — and the likely reason why it survived so long unchallenged — is its status as a memorial. Reflection on the sacred often accompanies the solemn remembrance of those who have departed this life.
One need look no further than the National Mall to find examples of famous memorials featuring inspiring religious invocations. The Jefferson Memorial contains several inscriptions with references to God, such as the statement that “God who gave us life gave us liberty. Can the liberties of a nation be secure when we have removed a conviction that these liberties are the gift of God?” The Lincoln Memorial contains inscriptions of the texts of President Lincoln’s Second Inaugural Address and the Emancipation Proclamation, both of which reference God. At the dedication of the Washington Monument, a *521minister led the assembled crowd in prayer, which included this passage: “And now, 0 Lord of all power and majesty, we humbly beseech Thee to let the wing of Thy protection be ever outspread over the land of Washington!”15 A Bible is in the cornerstone of the obelisk, at least two interior memorial stones feature Bible passages (including one with an open Bible in bas-relief), and the apex of the east face bears the inscription Laus Deo, or “Praise be to God.” These monuments, which are indisputably constitutional, instruct that official use of religious symbolism is constitutionally appropriate in memoriam.
The Mosher memorial is merely one of several honorific markers located on or near the grounds of the courthouse, including two wall plaques commemorating previous county commissioners and a memorial to Walter Quebedeaux, a public servant and environmental activist. Although the Mosher memorial is the only one with religious content, the text is unthreatening to a non-adherent, because it is invisible to any observer who does not consciously decide to stand in front of the structure and look into the display.
Furthermore, unlike the counties in McCreary (and the Eagles in Van Orden, for that matter), the Star of Hope Mission never intended to emphasize any particular religious text in displaying the Bible: An important fact in this regard, to which the majority ascribes no significance, is that the Mission’s members periodically turn the pages to preserve the physical integrity of the book. Instead of promoting a particular religious passage, the Mission intended the dedication to Mosher on the base of the monument to predominate, as shown by the fact that that dedication is both permanent and visible at a distance.16 The objective observer can only conclude that the discreetness of the Bible both accommodates the Star of Hope’s desire to include a symbol of Mosher’s Christian faith in his memorial and respects the prerogative of the “[pjassersby who disagree with the message conveyed by these displays ... to ignore them, or even to turn their backs, just as they are free to do when they disagree with any other form of government speech.” County of Allegheny v. ACLU, 492 U.S. 573, 644, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989) (Kennedy, J., concurring).
It remains to discuss the risible suggestion that we should attach significance to the apparently grave constitutional transgression that the current incarnation of the monument, unlike the original, contains a red neon light within the Bible display case. Karen Friend, who was closely involved with the restoration effort, testified that the light was originally installed to prevent the accumulation of moisture, an assertion supported by the fact that additional lights (not visible to the public) were later included in the base of the monument to dry the book from underneath, when moisture continued to be a problem.
Even if the light were installed primarily to illuminate the Bible, this is no cause for concern, for many public areas and displays are lit so that they may remain visible at night. Apparently wedded to the inaccurate notion that this light is particularly bright so as to attract attention (despite that a casual examination of the *522memorial reveals otherwise), the panel majority also .somehow forgets that at oral argument, counsel for the plaintiff importantly conceded that a hypothetical identical Biblical monument, dedicated to the Reverend Martin Luther King, Jr., and obviously emphasizing the religious aspects of his life and service, would pass constitutional muster if it lacked a sectarian history.
The identity of the honoree, however, is a distinction without a difference. If a county could choose to honor a prominent spiritual and civil rights leader with a monument highlighting the Bible as a sign of his faith, there is no reason why they could not similarly honor a layman whose faith inspired a lifetime of philanthropy.
IV.
The panel majority does not, because it cannot, “decide that the Count[y’s] past actions forever taint any effort on [its] part to deal with the subject matter.” McCreary, 125 S.Ct. at 2741. On the basis of the majority opinion, as a matter of logic, the Star of Hope Mission would be within its rights to .rededicate the monument at some future date (five years later, or ten?) and restore its predominantly secular character, free from the influence of Judge Devine. I have no illusions, however, that the “objective observer,” as formulated by this court, would be as quick to forget the religious exhortations of Judge Devine as it today ignores the charitable contributions of William Mosher to the Houston community that memorialized him.
In a single misguided sentence, the majority reveals that what it seeks is not the predominant purpose of a display but the systematic exclusion of religion from the public sphere: “An original religious purpose may not be concealed by later acts, nor may a newfound religious purpose be shielded by reference to an original purpose.” Bound by this premise, future panels of this court need not engage in the delicate task of deciding-whether the record before us reveals, on balance, a governmental purpose to advance or inhibit religion. Rather, we may discharge our judicial duties merely by citing the above language, enjoining a private memorial whenever or wherever religious sentiment appears in the course of its existence over decades or even centuries.
This approach, however, inaccurately reflects the balance struck by the Court in McCreary and Van Orden between government neutrality and respect for the religious traditions of the United States and the American People. Accordingly, I respectfully dissent.

. McCreary County, Ky. v. ACLU, 545 U.S. 844, 125 S.Ct. 2722, 162 L.Ed.2d 729 (2005).


. Van Orden v. Perry, 545 U.S. 677, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005).


. Though four Justices concluded that the Lemon test was "not useful” for evaluating a passive monument on government property, Van Orden, 125 S.Ct. at 2861, and a fifth Justice relied "less upon a literal application of any particular test than upon consideration of the basic purposes of the First Amendment's Religion Clauses themselves,” id. at 2871 (Breyer, J., concurring), the McCreary majority opinion assumed the continuing vitality of Lemonin its analysis of the purpose of the Kentucky counties' displays. See McCreary, 125 S.Ct. at 2732-33.


. I agree with Justice Scalia’s observation in dissent in McCreary that the Court introduced a "heightened requirement that the secular purpose ‘predominate’ over any purpose to advance religion.” McCreary, 125 S.Ct. at 2757 (Scalia, J., dissenting). Previously, Lem-owrequired only that the government offer a non-sham secular purpose, whether it predominated or not. See id. at 2757-58 (Scalia, J., dissenting) (collecting sources).


. See Van Orden, 125 S.Ct. at 2871 (comparing the long, peaceful history of the Texas monument with the "short (and stormy) history" of the Kentucky displays).


. See Van Orden, 125 S.Ct. at 2869 (Breyer, J., concurring) (noting the Establishment Clause's tolerance of “the prayers that open legislative meetings ... certain references to, and invocations of, the Deity in the public words of public officials; the public references to God on coins, decrees, and buildings; [and] the attention paid to the religious objectives of certain holidays, including Thanksgiving”); Marsh v. Chambers, 463 U.S. 783, 792, 103 S.Ct. 3330, 77 L.Ed.2d 1019 (1983) (holding that prayer opening a legislative session is “simply a tolerable acknowledgment of beliefs widely held among the people of this country").


.Furthermore, as already noted, see supra part I.A., supra, the opinion in McCreary is replete with language indicating that the objective observer does not forget the purpose underlying previous iterations of the same display. See, e.g., McCreary, 125 S.Ct. at 2737 n. 14 (stating that "it will matter to objective *518observers whether posting the Commandments follows on the heels of displays motivated by sectarianism, or whether it lacks a history demonstrating that purpose”); id. at 2739 (stating that though the counties attempted to describe as "dead and buried” the sectarian purpose underlying a previous version of the display, "the reasonable observer could not forget it”).


. Cf. Van Orden, 351 F.3d at 181 (noting that the Ten Commandments were temporarily removed in 1993 during a Capitol construction project).


. When asked to explain his platform at trial, Judge Devine replied, “I try to live my life according to Christian values. And if that comes out in my service to the community, then I’m pleased about that.” The desire to execute the duties of one’s office according to personal Christian values hardly amounts to an intent to unify church and state. It is, instead, a constitutionally-protected use of another part of the First Amendment, the often-overlooked Free Exercise Clause.


. Freiler v. Tangipahoa Parish Bd. of Educ., 185 F.3d 337, 345-46 (5th Cir.1999) (finding that mandatory disclaimer before teaching theory of evolution furthered the secular purposes of acknowledging alternative theories of the origin of life and reducing friction between parents and children on the subject); see also Doe by Doe v. Beaumont Indep. Sch. Dist., 240 F.3d 462, 468 (5th Cir.2001) (en banc) (deciding that a school program permitting clerical volunteers to counsel students advanced secular purpose of ”provid[ing] dialogue between the clergy and students regarding civic values and morality”).


. See infra part III (noting that the dedication of the Washington Monument included a prayer in President Washington's honor).


. Cf. Van Orden v. Perry, 351 F.3d 173, 180-81 (5th Cir.2003), aff'd, 545 U.S. 677, 125 S.Ct. 2854, 162 L.Ed.2d 607 (2005).


. Id. at 181.


. See Van Orden, 125 S.Ct. at 2870 (Breyer, J., concurring) (noting that the donor of the Texas Capitol monument, the Fraternal Order of Eagles, is a private civic organization).


. S. Doc. No. 57-224, at 131, 134 (1903).


. Cf. McCreary, 125 S.Ct. at 2728 (observing that the Ten Commandments display is “readily visible to ... county citizens who use the courthouse to conduct their civic business”) (internal quotations omitted); Stone v. Graham, 449 U.S. 39, 42, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (opining that the only purpose of posting of Ten Commandments on classroom walls was “to induce the schoolchildren to read, meditate upon, perhaps to venerate and obey, the Commandments”).